Citation Nr: 1224810	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, bilaterally.  

2.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This claim was previously remanded to the Appeals Management Center (AMC) in September 2011.  

The Veteran was previously represented by the Disabled American Veterans (DAV).  In March 2009, VA received notice from the Veteran revoking the DAV as his representative.  The Veteran has proceeded with his claim without representation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims were previously remanded so that the Veteran could be afforded a VA examination to determine the current severity of his service-connected peripheral neuropathy of the upper extremities and to determine whether he suffered from peripheral neuropathy of the lower extremities that was related to military service.  The record reflects that the Veteran was afforded an examination in October 2011.  However, the April 2012 supplemental statement of the case (SSOC) was not mailed to the Veteran's address of record.  The SSOC was returned to VA and stamped with the words "insufficient address."  Nonetheless, a review of the claims file and Virtual VA fails to indicate that the Veteran was ever mailed another SSOC at his current address of record.  

In addition, while the Veteran was afforded a VA examination in October 2011, the examination report of record is of extremely poor print quality and nearly illegible at times.  A more legible copy of the Veteran's October 2011 VA examination report should be incorporated into the claims file.  

Finally, VA Medical Center (VAMC) records prepared since February 2010 should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC records prepared since February 2010.  All records that are obtained must be incorporated into the claims file.  

2.  The Veteran must be sent another copy of the April 2012 supplemental statement of the case.  This must be mailed to the Veteran's most current address of record.  If the supplemental statement of the case is returned as undeliverable, all reasonable steps should be taken to verify the Veteran's current address.  

3.  A legible copy of the Veteran's October 2011 VA examination report should be added to the claims file.  

4.  After completion of the above, the AMC should readjudicate the Veteran's claims, considering all of the evidence of record.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


